United States Department of Labor

Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF THE INTERIOR,
)
NATIONAL PARK SERVICE, Washington, DC, )
Employer
)
___________________________________________ )
D.R., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-385
Issued: June 5, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On December 14, 2011 appellant filed a timely appeal of a June 29, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied his request for a hearing.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over this nonmerit decision.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for a hearing.

1
2

5 U.S.C. § 8101 et seq.

Appellant also referred to a March 4, 2011 decision. An appeal of an OWCP decision issued on or after
November 19, 2008 must be filed within 180 days of the decision. 20 C.F.R. § 501.3(e). As the appeal was filed
December 14, 2011, it was over 180 days from the March 4, 2011 OWCP decision and the appeal was untimely with
regard to this decision. The Board lacks jurisdiction to review this decision.

FACTUAL HISTORY
On January 6, 2011 appellant, then a 41-year-old patrol private, filed a traumatic injury
claim, alleging he sustained injuries that day to his back and lower back area. He was sitting in
the front passenger seat of a police cruiser during a traffic stop when he was rear ended by a
vehicle while in the performance of duty. Appellant stopped work on January 7, 2011 and
returned to work that day.
By letter dated January 28, 2011, OWCP informed appellant of the evidence needed to
support his claim. It requested that he submit additional evidence within 30 days. No additional
evidence was received.
By decision dated March 4, 2011, OWCP denied appellant’s claim. It found that he did
not submit any medical evidence to establish a medical diagnosis in connection with the alleged
incident.
In a letter postmarked on June 2, 2011, appellant requested a hearing.
In a decision dated June 29, 2011, OWCP found that appellant was not entitled to a
hearing as a matter of right as his request was not made within 30 days of issuance of the
March 4, 2011 decision. It exercised its discretion and determined that it would not grant a
hearing for the reason that the issue in the case could equally well be addressed by requesting
reconsideration and submitting new evidence not previously considered pertaining to his claim
for an injury in the performance of duty.
LEGAL PRECEDENT
Section 8124 of FECA provides that a claimant is entitled to a hearing before an OWCP
representative when a request is made within 30 days after issuance of an OWCP final decision.3
Section 10.615 of Title 20 of the Code of Federal Regulations provide, “A hearing is a review of
an adverse decision by a hearing representative. Initially, the claimant can choose between two
formats: An oral hearing or a review of the written record.”4
Section 10.616(a) of Title 20 of the Code of Federal Regulations further provide, “A
claimant, injured on or after July 4, 1966, who has received a final adverse decision by the
district OWCP may obtain a hearing by writing to the address specified in the decision. The
hearing request must be sent within 30 days (as determined by postmark or other carrier’s date
marking) of the date of the decision for which a hearing is sought.”5

3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616(a).

2

OWCP’s regulations provide that a request received more than 30 days after OWCP’s
decision is subject to OWCP’s discretion6 and the Board has held that OWCP must exercise this
discretion when a hearing request is untimely.7
ANALYSIS
Appellant requested a hearing on June 2, 2011. The Board notes that the request for a
hearing was more than 30 days after OWCP issued its March 4, 2011 decision. Appellant was
not entitled to a hearing as a matter of right.
OWCP properly exercised its discretion in denying a hearing upon appellant’s untimely
request by determining that the issue could be equally well addressed by requesting
reconsideration and submitting new evidence. The only limitation on OWCP’s authority is
reasonableness. Abuse of discretion is generally shown through proof of manifest error, a clearly
unreasonable exercise of judgment or actions taken which are contrary to logic and deductions
from known facts.8 There is no evidence of record that OWCP abused its discretion by denying
appellant’s request for a hearing under these circumstances.
On appeal, appellant alleged that OWCP made errors with regard to his date of injury.
He referred to the date of May 5, 2010. The Board notes it only has jurisdiction over whether
OWCP properly denied appellant’s request for a hearing. Appellant also submitted additional
evidence. However, the Board’s jurisdiction is limited to reviewing the evidence of record that
was before OWCP at the time of its final decision. The additional evidence cannot be considered
for the first time by the Board.9
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a hearing.

6

Id. at § 10.616(b).

7

Samuel R. Johnson, 51 ECAB 612 (2000).

8

See Daniel J. Perea, 42 ECAB 214 (1990). There is no evidence of record that OWCP abused its discretion in
denying appellant’s request for a hearing under these circumstances.
9

20 C.F.R. § 501.2(c); Dennis E. Maddy, 47 ECAB 259 (1995); James C. Campbell, 5 ECAB 35, 36 n.2 (1952).

3

ORDER
IT IS HEREBY ORDERED THAT the June 29, 2011 decision of the Office
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

